UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 52 Vanderbilt Avenue, Suite 403, New York, New York 10017 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $.01 per share, outstanding on August 2, 2011was 11,178,273. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and June 30, 2010 3 Unaudited Condensed Consolidated Statement of Stockholders’ Equityfor the Six Months Ended June 30, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 5 Unaudited Notes to theCondensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 59 PART II. OTHER INFORMATION 60 Item 1A. Risk Factors 60 Item 6. Exhibits 60 SIGNATURES 61 1 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (unaudited) NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share and per share amounts) June 30, December 31, ASSETS (unaudited) Investment securities available for sale, at fair value (including pledged securities of $115,595 and $38,475, respectively) $ $ Mortgage loans held in securitization trusts (net) Mortgage loans held for investment Investments in limited partnership and limited liability company Cash and cash equivalents Reverse repurchase agreements - Receivable for securities sold - Derivative assets - Subscription receivable - Receivables and other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Financing arrangements, portfolio investments $ $ Collateralized debt obligations Derivative liabilities Payable for securities purchased - Accrued expenses and other liabilities Subordinated debentures (net) Total liabilities Commitments and Contingencies Equity: Stockholders' equity Common stock, $0.01 par value, 400,000,000 authorized, 9,450,599 and 9,425,442, shares issued and outstanding, respectively $
